DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is deemed to be an unobvious improvement over the invention disclosed in USPAP 2012/0213636 (Gallant et al. hereinafter).  Gallant et al. discloses a wind energy system, comprising a support structure, a hub assembly coupled to the support structure such that the hub assembly is elevated above ground level, a wing structure coupled to the hub assembly and defining an outer periphery, the wing structure rotatable in relation to the support structure and comprising, a plurality of full-length wings extending from near the hub assembly to near the outer periphery, and a plurality of segmental wings (50) that are radially shorter than the full-length wings (60), individual ones of the segmental wings (50) interspersed between adjacent pairs of the full-length wings (60), and a cylindrical annular rim (40) extending around the outer periphery of the wing structure.  The improvement comprises a first set of framework members extending from the hub assembly to the cylindrical annular rim and a second set of framework members extending from the hub assembly to the 20cylindrical annular rim, the second set of framework members being spaced apart from the first set of framework members along the axis of the hub assembly to define a space in which the wing structure is positioned as found in independent claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745